Exhibit 10.2
 
RUBY DEVELOPMENT COMPANY
P.O. Box 1241
Grass Valley, CA  95945
530-478-0321
January 26, 2011




Perry Leopold, CEO
North Bay Resources Inc.
P.O. Box 162
Skippack, PA  19474
215-661-1100


Option Amendment No. 1






Dear Perry,


As per our discussions, this writing will be Option Amendment No. 1.  The
following amended terms and conditions are hereby incorporated in and made a
part of the Option Agreement and Option Addendum dated September 1, 2010,
(herein collectively referred to as the “Option”) on property known as the Ruby
Gold Mine Old Henness Pass.  North Bay Resources Inc. is referred to as
“Optionee” or “North Bay” and Ruby Development Company is referred to as
“Optionor”.


1.  The termination date of the warrants provided in Paragaph b of Section 2
ADDITIONAL OPTION CONSIDERATION of the Option Addendum is hereby extended to
December 30, 2015.  North Bay shall prepare and deliver a revised warrant
certificate to Optionor within THIRTY (30) days.




2.  The amount of the Option extension payment payable on or before February 1,
2011, as provided in Paragaph b of Section 5 ADDITIONAL OPTION CONSIDERATION of
the Option Addendum, is hereby reduced to TEN THOUSAND DOLLARS ($10,000.00).




3.  Paragaph c of Section 5 ADDITIONAL OPTION CONSIDERATION of the Option
Addendum is hereby deleted in its entirety and replaced with the following:


"c.  Optionee shall pay additional Option extension payments totaling ONE
HUNDRED FORTY THOUSAND DOLLARS ($140,000.00) as follows:  TEN


 
 

--------------------------------------------------------------------------------

 




THOUSAND DOLLARS ($10,000.00) payable on March 1, 2011, THIRTY THOUSAND DOLLARS
($30,000.00) payable on April 1, 2011, FIFTY THOUSAND DOLLARS ($50,000.00)
payable on May 1, 2011, and FIFTY THOUSAND DOLLARS ($50,000.00) payable on June
1, 2011;"
 
 


The foregoing terms and conditions are hereby agreed to and the undersigned
acknowledge receipt of a copy of this document.
 
Date:     January 26, 2011               
Date:      January 26, 2011            
       
Optionee
Optionor:
NORTH BAY RESOURCES INC.
RUBY DEVELOPMENT COMPANY
           
By:    /s/ Perry Leopold                   
By:        /s/ W.R. Frederking              
Perry Leopold, CEO
W. R. “Rick” Frederking, Partner



 

